--------------------------------------------------------------------------------

Exhibit 10.1
 
EQUIPMENT PURCHASE AGREEMENT
 
THIS EQUIPMENT PURCHASE AGREEMENT (this “Agreement”) is made as of July 17, 2015
(the “Effective Date”), between Z TRIM  HOLDINGS, INC, an Illinois corporation
(“Seller”), with its office at 1011 Campus Drive, Mundelein,  Illinois 60060,
and FORDHAM CAPITAL PARTNERS, LLC, a Delaware limited liability company
(“Buyer”), with its office at 910 Skokie Boulevard, Suite 200, Northbrook,
Illinois 60062.
 
RECITALS
 
A.           Seller holds title to all of the items of equipment identified on
Schedule 1 attached hereto and incorporated herein by reference (the
“Equipment”);
 
B.            Buyer desires to purchase from Seller and Seller desires to sell
to Buyer all of the Equipment, on the following terms and conditions; and
 
C.            Buyer desires to then lease the Equipment to Buyer, and Seller
desires to lease the Equipment from Buyer pursuant to a separate equipment lease
agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, representations, warranties, conditions and agreements hereinafter
expressed, Buyer and Seller agree as follows:
 
1.            Sale and Purchase.  On the terms and subject to the conditions of
this Agreement, Seller hereby sells, conveys, assigns, and transfers to Buyer,
and Buyer herby purchases, accepts, and assumes, for such consideration set
forth in Section 3 below, (i) all of Seller’s right title and interest in, to
and under the Equipment and (ii) all of Seller’s rights arising under any
manufacturer’s warranties or guarantees related to any of the Equipment.
 
2.            Seller Deliveries. Concurrent with execution of this Agreement,
Seller shall deliver to Buyer:
 
a.            Warranty Bill of Sale: An executed Warranty Bill of Sale with
respect to the Equipment in the form attached hereto as Exhibit A and
incorporated herein by reference.
 
b.            Information; Records  All material information and records
maintained held by Seller with respect to the Equipment, including, without
limitation, copies of all warranty and service agreements, all maintenance
records and information with respect to payment of taxes related to the
Equipment.
 
c.            Evidence of Authorization. (i) A copy of Seller’s Articles of
Incorporation certified by the Illinois Secretary of State, and a copy of the
Seller’s By-laws, as amended to date certified by the Seller, (ii) a certificate
of good standing for Seller issued by the Illinois Secretary of State, and (iii)
a certificate of secretary of the resolutions of the Seller’s board of directors
authorizing the Seller to enter into this Agreement and to fully perform its
obligations hereunder.
 
1

--------------------------------------------------------------------------------

3.            Terms of Payment. Upon Buyer's sole determination that Seller has
timely and fully performed all of its obligations hereunder and under any other
documents executed by Seller and upon Buyer's receipt of all other items
required to be provided to Buyer as set forth in Exhibit B (each in form and
substance satisfactory to Buyer), including delivery of all of Seller’s
deliveries set forth in Section 2 above (the "Sale Consummation"), Buyer shall
pay to Seller the amount of $500,000.00 (the “Purchase Price”).
 
Seller must provide to Buyer, as a condition of the Sale Consummation,
confirmation (in form and content acceptable to Buyer in Buyer’s sole and
absolute discretion) that no taxes or other amounts are due and payable to the
Illinois Department of Revenue, the Illinois Department of Employment Security
or any other state or local department or division in connection with the sale
of the Equipment.
 
4.            Location and Condition of Equipment. Seller represents and
warrants to Buyer, and Buyer acknowledges, that as of the Effective Date, (i)
the Equipment is located 1011 Campus Drive, Mundelein,  Illinois 60060, and (ii)
all of the Equipment is in good working order with no known material defects,
reasonable wear and tear excepted.
 
5.            Taxes. Seller represents and warrants to Buyer that all taxes due
and owing with respect to the Equipment has been and shall be paid as of the
Effective Date.
 
6.            Insurance.
 
a.            Seller represents and warrants to Buyer that (i) Seller has
provided to Buyer all information related to any insurance maintained with
respect to the Equipment and (ii) as of the Effective Date, all property
insurance for the Equipment is in full force and effect, and that all premiums,
fees, or payments of any kind have been and shall be paid.
 
b.            Seller hereby assigns to Buyer all if its rights and interest
under any existing insurance policies relating to the Equipment, together with
any payments it may receive arising from such insurance from and after the
Effective Date.  JOHN?
 
c.            Seller further represents and warrants that it will transfer to
Buyer, (i) on the Effective Date, all certificates and other documentation
identifying the Seller as a lender’s loss payee or otherwise identifying any
rights of Seller to receive payment under insurance policy covering the
Equipment, and (ii) immediately upon receipt of any proceeds of any insurance
policy covering the Equipment.  JOHN?
 
7.            Seller’s Representations and Warranties.  Seller hereby represents
and warrants to Buyer that:
 
a.            Seller is a corporation duly organized, validly existing and in
good standing under the laws of Illinois.
 
2

--------------------------------------------------------------------------------

b.            Seller has full corporate power and authority to enter into this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.
 
c.            Seller has good and marketable title and is the sole and exclusive
owner of all right, title and interest in and to all of the Equipment, free and
clear of all Liens (as defined below), leases, options, covenants, conditions,
agreements, claims, and other encumbrances of every kind, and there exists no
restriction on the use or transfer of the Equipment.  None of the Equipment is
in the possession of others or held on consignment by any person.
 
d.            No consent or permit from any third party is necessary to transfer
the Equipment, and there exists no restriction on the transfer of the Equipment
or the consummation of the transactions contemplated hereby.  There exists no
condition, restriction or reservation affecting the title to or utility of the
Equipment which would prevent Buyer from using or leasing the Equipment, or any
part thereof, to the same extent that Seller could continue to do so if the
transactions contemplated hereby did not take place.
 
e.            Seller has delivered to Buyer all material records relating to the
Equipment, including without limitation all warranties, if any, maintenance
records, production time records, spare parts records and copies of all warranty
and service agreements.
 
f.            Seller is not subject to or bound by any contract, Lien (as
defined below), or law, nor any provision of any government permit, franchise,
or license or any provision of its articles of incorporation or by-laws, that
would prevent the carrying out of the transactions contemplated hereby.  The
consummation of the transactions contemplated hereby will not result in the
creation of any Lien against Seller or upon any of the Equipment.  For the
purposes of this Agreement, “Lien” shall mean any lien, security interest,
mortgage, indenture, deed of trust, pledge, charge, adverse claim, restriction
or other encumbrance.
 
g.            This Agreement constitutes a legal, valid and binding obligation
of Seller, enforceable against Seller, in accordance with its terms.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized, approved and
ratified by all necessary corporate action on the part of Seller.  Pursuant to
such authorization, Seller has full corporate authority to enter into and
deliver this Agreement, to perform its obligations hereunder, and to consummate
the transactions contemplated hereby.
 
h.            There are no liabilities of Seller related to the Equipment of any
nature that will become the obligation of Buyer, whether absolute, contingent or
otherwise, and there is no reasonable basis for any claim against Seller for any
of Seller’s liabilities, that will become the responsibility of Buyer as a
result of the transactions contemplated by this Agreement.
 
3

--------------------------------------------------------------------------------

i.             This Section 7 shall survive the closing of the transactions
contemplated herein and termination of this Agreement for any reason whatsoever,
as the case may be.
 
8.        Buyer’s Representations and Warranties.  Buyer hereby represents and
warrants to Seller that:
 
a.            Buyer is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware.
 
b.            Buyer has the power to enter into this Agreement and to perform
its obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby.
 
c.            This Agreement constitutes a legal, valid and binding obligation
of Buyer, enforceable against Buyer, in accordance with its terms.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized, approved and
ratified by all necessary action on the part of Buyer.  Pursuant to such
authorization, Buyer has full authority to enter into and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.
 
d.            This Section 8 shall survive the closing of the transactions
contemplated herein and termination of this Agreement for any reason whatsoever,
as the case may be.
 
9.            Expenses.  The Seller shall pay all out-of-pocket expenses
incurred by the Buyer, including the reasonable fees, charges and disbursements
of counsel for Buyer, in connection with Buyer’s appraisal of the Equipment, due
diligence, purchase of the Equipment, preparation of the purchase documents, any
amendments, modifications or waivers of the provisions thereof, or the
enforcement or protection of its rights under such purchase documents, and in
connection with all lease documents.
 
10.         Further Assurances. Beginning on the Effective Date, Seller shall
cooperate reasonably with each other in connection with any reasonable steps
required to be taken as part of its obligations under this Agreement and shall
(a) furnish upon request to Buyer such further information, (b) execute and
deliver to each other such other documents (including without limitation, such
instruments of conveyance and assignment as shall be effective to vest in Buyer
full and complete right, title and interest in and to the Equipment free and
clear of all Liens initiated by or related to the Seller, and do such other acts
and things, all as may be reasonably necessary to make effective the
transactions contemplated hereby.
 
11.         Indemnification. Seller shall release and hold Buyer and its
affiliates and the managers, members, officers, employees, agents, consultants,
attorneys, successors and assigns of each of them in their capacities as such
(the “Buyer Indemnified Persons”), harmless and indemnify each of them from and
against any and all claims, losses, damages, liabilities, expenses or costs
(“Losses”), plus reasonable attorneys’ fees and expenses incurred in connection
with Losses and/or enforcement of this Agreement (together with the Losses,
“Indemnified Losses”) actually incurred by any of them to the extent resulting
from or arising from: (i) the breach of any agreement, covenant, representation,
warranty, or other obligation of Seller made or incurred under or pursuant to
this Agreement or any document delivered pursuant hereto; and (ii) any
liability, claim or obligation of Seller, including, without limitation, any
liability, claim or obligation for, or arising out of events, circumstances or
occurrences occurring, or the operations of Seller or the use of the Equipment
by Seller, on or prior to the Effective Date; provided, however, that Seller
shall not be liable for any Indemnified Losses arising as a result of the gross
negligence or willful misconduct of any Buyer Indemnified Person.
 
4

--------------------------------------------------------------------------------

12.         Notices.  Any notice, demand, consent, approval, direction,
agreement or other communication (each, a “Notice”) required or permitted
hereunder shall be in writing and shall be validly given (a) when received if
personally delivered; (b) when transmitted if by facsimile, with proof of
transmission, and provided that the notice is also sent by one of the other
means provided herein within 24 hours; (c) one (1) business day after deposit
with Federal Express or other reputable national overnight delivery service if
sent by such means; or (d) two (2) business days after deposit in the U.S. mails
if mailed by United States mail, certified or registered mail, return receipt
requested, postage prepaid, addressed as follows to the person entitled to
receive the same:
 

 If to Seller:
 If to Buyer:
 Z Trim Holdings, LLC
Fordham Capital Partners, LLC
 1011 Campus Drive
910 Skokie Boulevard, Suite 200
 Mundelein,  Illinois 60060
Northbrook, IL 60060

 Facsimile:   
Facsimile: 847.564.1855

 Attn:   
Attn: John Maselli, Chief Credit Officer



Either party shall have the right to change, from time to time, its address or
addresses for the receipt of Notices by the giving of a Notice thereof as
provided herein.
 
13.        Severability.  The invalidity or unenforceability of any provision of
this Agreement will not affect its other provisions and this Agreement then will
be construed in all respects as if the invalid or unenforceable provision had
been omitted.
 
14.         Amendment; Waiver.  This Agreement cannot be altered, amended,
modified, terminated, waived, released or discharged except in a writing signed
by the party against whom enforcement is sought.  Any waiver by either party of
a condition, obligation or right under this Agreement will only be binding if
made in writing and signed by the party making such waiver and will not
constitute a waiver of any other or future condition, obligation or right.
 
15.         Assignment. Seller may not assign this Agreement without the written
consent of the Buyer. Buyer may freely assign this Agreement and any rights or
remedies hereunder.
 
16.        Governing Law.  The parties agree that this Agreement shall be
enforced, governed by and construed in accordance with the laws of the State of
Illinois, without giving effect to the principles of conflict of laws thereof.
 
17.        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement.
 
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.



 
SELLER:
         
Z TRIM  HOLDINGS, LLC,
 
an Illinois corporation
         
By:
/S/ Anthony Saguto
   
Name: 
Anthony Saguto
 
Title:
Chief Financial officer
         
BUYER:
         
FORDHAM CAPITAL PARTNERS, LLC,
 
a Delaware limited liability company
         
By:
/S/ John Maselli
   
Name: 
John Maselli
 
Title:
Chief Credit Officer

 
6

--------------------------------------------------------------------------------

Exhibit A
 
WARRANTY BILL OF SALE
 
KNOW ALL MEN BY THESE PRESENTS, that Z TRIM  HOLDINGS, INC, an Illinois
corporation, with its office at 1011 Campus Drive, Mundelein,  Illinois 60060
(the “Seller”), for and in consideration of the sum of Five Hundred Thousand and
00/100 Dollars ($500,000.00), and other good and valuable consideration, receipt
whereof is hereby acknowledged, does by these presents GRANT, BARGAIN AND SELL,
CONVEY AND CONFIRM, to FORDHAM CAPITAL PARTNERS, LLC, a Delaware limited
liability company, with its office at 910 Skokie Boulevard, Suite 200,
Northbrook, Illinois 60062 (the “Buyer”), all of the items of equipment
described in Exhibit A attached hereto and made a part hereof (collectively, the
"Equipment").
 
This Warranty Bill of Sale (this “Bill of Sale”) is executed and delivered
pursuant to the Equipment Purchase Agreement dated as of the date hereof (the
“Purchase Agreement”) by and between Seller and Buyer and is subject to, and
with the benefit of, the respective representations, warranties, covenants,
terms, conditions and other provisions of the Purchase Agreement.
 
Seller does hereby represent and warrant to Buyer that, (i) Seller is the sole
legal and beneficial owner of all of the Equipment and has full right and good
and marketable title thereto,  (ii) the Equipment is now free and clear of all
liens, security interests, and encumbrances of every kind; (iii) Seller is
hereby conveying to Buyer all of Seller's right, title and interest in the
Equipment free and clear of all liens, security interests, and encumbrances of
every kind, and Seller does hereby warrant to Buyer and agree to defend the same
against the claims of all persons whomsoever, and (iv) Seller has the full
right, power and authority to sell, assign, convey and set over unto Buyer the
Equipment and to execute this  Bill of Sale.
 
THIS BILL OF SALE DOES NOT, NOR SHALL IT BE DEEMED TO, SUPERSEDE, SUPPLANT,
EXTINGUISH, MERGE OR EXPAND ANY OF THE REPRESENTATIONS, WARRANTIES, INDEMNITIES
OR LIMITATIONS CONTAINED IN THE PURCHASE AGREEMENT. In the event of any conflict
between the provisions hereof and the provision of the Purchase Agreement, the
provisions of the Purchase Agreement shall govern and control
 
Seller agrees to indemnify and defend Buyer and hold it harmless from and
against any loss, damage or cost (including court costs and reasonable
attorneys' fees) incurred by Buyer as a result of any breach or inaccuracy of
Seller's covenants, representations or warranties contained herein.  Seller
further agrees to execute and deliver to Buyer such further documents and
instruments reasonably required by Buyer for the better assuring, conveying and
confirming unto Buyer the Equipment.
 
This Bill of Sale shall be binding upon Seller, its successors and assigns, and
shall inure to the benefit of Buyer, its successors and assigns.  This Bill of
Sale shall in all respects be governed and construed in accordance with the laws
of the State of Illinois (exclusive of conflicts of law principles).
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller has executed this Bill of Sale as of this 17th
day of July, 2015.
 
Seller:
 
Z TRIM HOLDINGS, INC.
an Illinois corporation
   
By:
    

 
Name:
     

 
Title:
     

 
8

--------------------------------------------------------------------------------

SCHEDULE I
 
DESCRIPTION OF PERSONAL PROPERTY
 
9

--------------------------------------------------------------------------------

EXHIBIT B
 
LIST OF CLOSING DOCUMENTS REQUIRED BY BUYER



1. Equipment Purchase Agreement.

 

2. Seller's deliveries in Section 2 of Equipment Purchase Agreement.

 

3. Warranty Bill of Sale.

 

4. Equipment Lease Agreement.

 

5. Equipment Acceptance Certificate.

 

6. Corporate Resolutions of Seller with attached articles and bylaws.

 

7. Update Searches of the public records as required by Buyer.

 

8. Confirmation (in form and content acceptable to Buyer in Buyer’s sole and
absolute discretion) that no taxes or other amounts are due and payable to the
Illinois Department of Revenue, the Illinois Department of Employment Security
or any other state or local department or division in connection with the sale
of the Equipment.

 

9. Amendment to Factoring Agreement.

 

10. Closing Statement.

 

11. Such other documents and items required by Buyer.

 
 
10

--------------------------------------------------------------------------------